Citation Nr: 0707654	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than February 3, 
2004, for the payment of VA compensation benefits in lieu of 
receipt of military retirement pay.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified before 
the undersigned at a personal hearing held at the RO in 
December 2005.


FINDINGS OF FACT

1.  The veteran retired from the U.S. Army in June 1983 after 
26 years of active service.

2.  The veteran has received VA compensation for several 
service-connected disabilities, including post-traumatic 
stress disorder, rated as 50 percent disabling from July 
1995, and a low back disability, rated as 40 percent 
disabling from December 1992.

3.  In September 2003 the veteran notified VA that he wanted 
to reinstate his VA compensation and waive his military 
retired pay, effective July 1995.

4.  In November 2003, the RO notified the veteran by 
correspondence that his request for reinstatement of VA 
compensation and waiver of military retirement pay could not 
take effect until the RO received a signed VA Form 21-651.

5.  On February 3, 2004, VA received from the veteran VA Form 
21-651, "Election of Compensation in Lieu of Retired Pay."  





CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 3, 2004, for payment of VA disability compensation, 
in lieu of retirement pay.  38 U.S.C.A. §§ 5304, 5305, 5110 
(West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401, 3.700, 3.750 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  

According to 38 U.S.C.A. § 5103(a), however, VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where the claim cannot be 
substantiated because there is no legal basis for it or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  Moreover, under § 5103A, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See, 
e.g., VAOPGCPREC 5-2004.

Although the RO has not provided the veteran with any VCAA-
compliant notice or assistance in this matter, this is 
unnecessary and inconsequential because the facts in this 
case are not in dispute and there is no legal basis for 
granting his claim.  In these circumstances, he is not 
prejudiced by the Board's proceeding to final adjudication of 
his appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 
391-92 (1993).

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  38 
C.F.R. § 3.400.

In addition, 38 C.F.R. § 3.400(j) provides that unless 
otherwise provided, the effective date of an election of VA 
compensation benefits is the date of receipt of election, 
subject to prior payments.

As to matters of election, VA law and regulations currently 
provide and have at all relevant times provided that a 
veteran is prohibited from receiving VA disability 
compensation concurrently with military retirement pay.  38 
U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 (a-c).

Specifically, 38 C.F.R. § 3.750 provides in pertinent part 
that:

(a) General.  Except as provided in paragraphs (c) 
and (d) of this section and § 3.751, any person 
entitled to receive retirement pay based on service 
as a member of the Armed Forces ... may not receive 
such pay concurrently with benefits payable under 
laws administered by the Department of Veterans 
Affairs.  The term "retirement pay" includes 
retired pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay 
or compensation may elect which of the benefits he 
or she desires to receive.  An election of 
retirement pay does not bar him or her from making 
a subsequent election of the other benefit to which 
he or she is entitled.  An election filed within 1 
year from the date of notification of Department of 
Veterans Affairs entitlement will be considered as 
"timely filed" for the purpose of § 3.401(e)(1).  
If the veteran is incompetent, the 1-year period 
will begin on the date notification is sent to the 
next friend or fiduciary.  In initial 
determinations, elections may be applied 
retroactively if the claimant was not advised of 
his or her right of election and the effect 
thereof.

(c) Waiver.  A person specified in paragraph (a) of 
this section may receive compensation upon filing 
with the service department concerned a waiver of 
so much of his (or her) retirement pay as is equal 
in amount to the compensation to which he (or she) 
is entitled.  In the absence of a specific 
statement to the contrary, the filing of an 
application for compensation by a veteran entitled 
to retirement pay constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750 (a-c).

Finally, 38 C.F.R. § 3.401(e)(1) provides that as to awards 
of pension or compensation, when a veteran is in receipt of 
military retirement pay, awards of pension or compensation to 
or for a veteran will be effective from the "[d]ate of 
entitlement if [an election is] timely filed.  Subject to 
prior payments of retirement pay."

In this case, the veteran has been service-connected for 
several disabilities, including post-traumatic stress 
disorder, degenerative disc disease of the lumbar spine, 
Peyronie's Disease, hypertension, and peptic ulcer disease, 
irritable bowel syndrome, reflux esophagitis, and individual 
employability with a combined evaluation for compensation 
purposes of 90 percent.  He also receives special monthly 
compensation and is paid at the 100 percent rate because he 
is unable to work due to his service-connected disabilities.

According to RO records in the claims folders, the veteran 
apparently did not receive VA compensation from October 1997 
to October 2000 and after November 2001 until the request at 
issue in this appeal.

For example, in November 2001, the veteran requested 
reinstatement of his military retired pay and termination of 
his VA compensation, effective November 1, 2000, due to 
financial hardship.  The RO approved this request and 
notified the veteran this action would create an overpayment.  
The overpayment created totaled $48,542.00.

The veteran notified VA in September 2003 that he wanted to 
receive his VA compensation and waive his military retired 
pay, effective July 1995.  In November 2003, the RO notified 
the veteran by correspondence that his waiver of military 
retirement pay in favor of VA compensation could not take 
effect until the RO received a signed VA Form 21-651 
("Election of Compensation in Lieu of Retired Pay or Waiver 
of Retired Pay to Secure Compensation from Department of 
Veterans Affairs").  The RO also notified the veteran that 
his election or waiver could not be retroactive, but would 
take effect on the day Form 21-651 was received.  The RO 
received the veteran's Form 21-651 on February 3, 2004.  The 
RO processed the waiver request and it became effective on 
March 1, 2004, or the first of the month following the 
receipt of the waiver.

At his hearing in December 2005, and in a signed statement in 
the file dated October 2005, the veteran said that he wanted 
VA compensation retroactive to June 2003 because that was the 
month when he became eligible for another benefit he termed 
"combat related pay" (Transcript at 3, 5).  (This benefit 
apparently was paid by the Department of Defense and was not 
administered by VA.)

The veteran also testified that he was never asked to 
complete Form 21-651, but in the past had switched between VA 
compensation and military retired pay by making his request 
on VA Form 21-4138 ("Statement in Support of Claim").  
(Transcript at 2, 3).  The veteran said he had hand carried 
his request for the waiver at issue here on a Form 21-4138 
when he visited the RO one day in September 2003 and that no 
one then told him anything about the need to complete a Form 
21-651.  (Transcript at 8).  The veteran outlines a similar 
history in his February 2005 Notice of Disagreement.  

However, the record does not support the veteran.  In January 
1998, there is a Form 21-651 which the veteran completed when 
he had asked to waive military retired pay and reinstate VA 
compensation payments on that occasion. 

The waiver received in February 2004 is considered a 
"reelection" of VA benefits as the veteran previously had 
received VA compensation in lieu of military retired pay.  
This reelection was effective on the day the reelection was 
received by VA, or February 3, 2004.  38 C.F.R. 
§ 3.401(e)(3).  Further, pursuant to 38 C.F.R. § 3.31, the 
actual payment change occurred on the first of the month 
following the effective date, or March 1, 2004.  This 
reelection could not be retroactive to earlier dates 
suggested by the veteran because the law does not allow 
retroactive reinstatement of VA benefits after more than one 
year has passed from the date the veteran first requested 
they be terminated.  Here, the veteran requested termination 
of his VA compensation back in November 2001 and VA did not 
receive his proper request for reinstatement until February 
2004.  Further, this was not an initial determination where 
the law permits retroactive application if the veteran was 
not advised of his or her right of election.  38 C.F.R. 
§ 3.750(b).  

In this matter, the earliest effective date under the law is 
February 3, 2004.  There is no legal basis for an alternative 
date.


ORDER

Entitlement to an effective date earlier than February 3, 
2004, for the payment of VA compensation benefits in lieu of 
receipt of military retirement pay is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


